953 F.2d 637
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald G. CARSELL, Plaintiff-Appellee,v.C & L LIMITED PARTNERSHIP, Defendant-Appellant.
No. 91-2090.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 4, 1991.Decided Jan. 14, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-88-1980-K, Frank A. Kaufman, Senior District Judge.
Argued:  Robert Arlington Yingst, Boothby & Yingst Law Offices, Berrien Springs, Mich., for appellant;  Thomas X. Glancy, Jr., Gordon, Feinblatt, Rothman, Hoffberger & Hollander, Baltimore, Md., for appellee.
On Brief:  Robert W. Katz, Gordon, Feinblatt, Rothman, Hoffberger & Hollander, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
The sole issue on this appeal is whether the district court erred in denying Rule 11 sanctions to the prevailing defendant.   The underlying action was for a declaration that the parties' lease agreement entitled Ronald G. Carsell, the lessee and operator of a nursing home, to construct an addition to the facility, and that in return, lessor, C & L Limited Partnership, was to accept as a reasonable ground rent for the addition a sum of $1,800 annually.   The agreement in dispute provided:


2
In the event landlord does not commence construction within five years of date, the tenant may proceed with all steps necessary to construct an addition to existing premises at tenant's expense.   Landlord and tenant agree to negotiate a reasonable "ground rent" if tenant does the construction.


3
Tenant and landlord have the right to approve or disapprove all expansion plans and financing arrangements.


4
After lengthy court-supervised negotiations failed, the district court granted defendant C & L's motion for summary judgment because Carsell had not proffered sufficient evidence that defendant did not act in good faith in disapproving Carsell's plans.   The court, however, denied the defendant's motion for Rule 11 sanctions.   The defendant appeals.


5
We are persuaded that the district court properly denied sanctions.   It is obvious from a review of the record that the problems experienced by the parties were the result of their negative dealings with each other and with the court.   It strongly appears that this appeal is nothing more than an extension of that hostility.


6
AFFIRMED.